Per Curiam:
The only question in this case upon which the several assignments of error all depend, is whether the agreement between Douglass and the Irvins for the sale of the standing timber converted it into personal property. By this agreement the Irvins were to remove the timber within nine years from the date of the agreement, and as to certain parts of the land no timber was to be cut until satisfactory security was given by the vendees for the amount of timber they proposed to cut. As no immediate severance was in contemplation, it is clear, according to McClintock’s Appeal, 21 P. E. S., 365, that it remained real estate, subject to the lien of judgment against the vendor. His title passed to the sheriff’s vendee, and wúth it his. claim to the purchase-money. It was not then subject to the attachment, and the charge of the learned Court below was entirely right.
Judgment affirmed.